Citation Nr: 0105765	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arteriosclerotic 
heart disease with hypertension.

4.  Whether new and material evidence has been presented to 
reopen a claim for emphysema, bronchitis and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the claim for service connection for 
back problems was initially denied by an RO decision dated in 
August 1998.  The appellant was provided notice of this 
denial by letter dated on September 11, 1998.  In a request 
to "reopen" filed the next month, he argued that his back 
was injured during an explosion while stationed in Korea, but 
that that he did not receive any treatment.  In January 1999, 
the RO adjudicated the issue as a new and material claim.  
See 38 C.F.R. § 3.104 (2000).  Following another attempt to 
"reopen" this claim in February 1999 and a RO denial in May 
1999, the appellant specifically notified the RO of his 
"disagreement" on this claim.  This notice of disagreement 
(NOD) was received by the RO prior to the expiration of the 
appeal period for the original denial of service connection 
in August 1998.  

The Board is of the opinion that the appellant has filed a 
timely NOD with respect to the RO's original August 1998 
decision to deny service connection for back problems.  The 
RO issued a Statement of the Case (SOC) in May 1999, and the 
appellant's substantive appeal was received within the one-
year period following his notice of denial.  The Board is of 
the opinion that the appellant has perfected his appeal with 
respect to the RO's initial decision to deny service 
connection for back problems in August 1998 and, accordingly, 
has rephrased the issue on the title page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Included among the new provisions is a requirement for VA to 
make continuous efforts in obtaining government records until 
it is clear that the records do not exist or that further 
efforts would be futile.  In this case, the appellant alleges 
that certain service medical records pertinent to his claims 
on appeal are not associated with his claims folder.  He 
specifically refers to being treated at Camp Haugen in Japan 
during the time period from January to July 1952.  Daily sick 
reports of record do show his treatment for unspecified 
condition(s) in April and May 1952, but the RO has been 
unable to obtain any further records through a request to the 
National Personnel Records Center (NPRC).  The appellant has 
also referred to VA treatment for a heart attack in 1988 with 
several emergency room visits to a VA facility or facilities 
for asthma sometime thereafter.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is obligated to obtain pertinent 
treatment records of medical records generated by its 
agency).  Finally, the appellant appears to have argued that 
his hearing loss and back disabilities are due to combat-
related injuries.  A remand is required in this case so that 
the RO can address these issues under the new law.

The Board further notes that the new provisions require VA to 
advise a claimant which portion of the evidence is to be 
provided by him/her and which portion VA will attempt to 
obtain on his/her behalf.  The appellant has referred to a 
relevant employment examination by the Colombian Steel Tank 
Company in Kansas City, Missouri in approximately 1953 and a 
truck driving examination by the "ICC" in approximately 
1972.  He also referred to private treatment for emphysema in 
late 1980.  Finally, he indicated his ability to provide a 
private audiologist opinion relating his hearing loss 
disability to his in-service exposure to acoustic trauma.  A 
remand is also required so that the RO can address these 
issues under the new law.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should address the appellant's 
contentions that VA has failed to obtain 
his records of treatment at Camp Haugen 
in Japan during the time period from 
January to July 1952.  The RO should also 
take the necessary steps to address his 
contentions that his hearing loss and 
back disabilities are due to combat-
related injuries.

2.  The RO should assist the appellant in 
obtaining his pertinent private records 
of treatment for his claimed 
disabilities, to include his known 
private treatment for emphysema in late 
1980.  The RO should also assist him in 
obtaining his employment examination by 
the Colombian Steel Tank Company in 
Kansas City, Missouri in approximately 
1953, his truck driving examination by 
the "ICC" in approximately 1972 and any 
other employment examinations with the 
Louisiana Pacific Corporation, if 
available.

3.  The RO should take the necessary 
steps to obtain the appellant's VA 
clinical records, to include his 
inpatient treatment records for a heart 
attack in 1988 and emergency room records 
of treatment for asthma sometime 
thereafter.

4.  The appellant is hereby advised of 
his right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO, to include any lay or 
medical evidence linking any of his 
claimed disabilities to his active 
military service (such as evidence 
linking his old compression fracture at 
L3 to events in service, etc.)  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should inform the RO as to 
whether there are other outstanding 
treatment records, records generated in 
proximity to service, employment 
examinations and/or insurance 
examinations relevant to his claims on 
appeal.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The veteran is again informed, as he 
was at the hearing, that he remains under 
an obligation to submit evidence in 
support of his claim.  If he has or can 
obtain evidence that links the disability 
to service, that evidence must be 
submitted by him to the RO.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





